UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 8, 2010 Prudential Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-51214 68-0593604 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 Oregon Avenue, Philadelphia, Pennsylvania 19145 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events(a)An Annual Meeting of Shareholders of Prudential Bancorp, Inc. of Pennsylvania (the "Company") was held on February 8, 2010.(b)There were 10,331,821 shares of common stock of the Company eligible to be voted at the Annual Meeting and 10,083,648 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting.The items voted upon at the Annual Meeting and the vote for each proposal were as follows:1.Election of directors for a three year term: FOR WITHHELD BROKER NON-VOTES Jerome R. Balka, Esq. 8,584,553 498,575 1,000,520 Mark R. Cummings 8,648,261 434,867 1,000,520 2. To approve the Plan of Reorganization pursuant to which Prudential Bancorp and Prudential Mutual Holding Company will become federally chartered companies: FOR AGAINST ABSTAIN BROKER NON-VOTES 8,962,233 115,165 5,730 1,000,520 3. To ratify the appointment of S.R. Snodgrass, A.C. as the Company’s independent registered public accounting firm for the year ending September 30, 2010. FOR AGAINST ABSTAIN 10,071,087 8,937 3,624 Each of the nominees were elected as directors and each of the proposals were adopted by the shareholders of the Company at the Annual Meeting. 2 SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA By: /s/ Joseph R. Corrato Name: Joseph R. Corrato Title: Executive Vice President and Chief Financial Officer Date: February 8, 2010 3
